Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Adam Brooke, Reg. No. 58,922 on 02/09/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A  system[[,]] comprising: 
	a machine having at least one task requirement, wherein the at least one task requirement comprises at least one of a compute task requirement, a networking task requirement, or an energy consumption task requirement; and 
	a controller, comprising: 
		a resource requirement circuit structured to determine an amount of a first resource for the machine to service the at least one  task requirement, and to [[,]] the at least one task requirement through an operational change of the machine  
		wherein the first resource and the second resource are different types of resources for utilization by the machine to service the at least one  task requirement; 
		a forward resource market circuit structured to access  a futures market for the first resource at a first time scale; 
		a resource market circuit structured to access  a spot market for the first resource or [[a]] the futures market for the first resource at a second time scale, wherein the first time scale is different than the second time scale, 
		wherein the controller is further structured to 
			determine a substitution cost of substituting the second resource for the first resource for utilization by the machine based on a price of [[a]] at least one of the first or second resource determined from the forward resource market circuit or the resource market circuit, 
			determine a transaction of a plurality of transactions to execute of at least one of the first resource or the second resource on at least one of the  spot market or the  futures market  based on the determined amounts of the first and second resources and the substitution cost, wherein the determined transaction has a highest score among the plurality of transactions that satisfies a predetermined goal for the machine, and 
			adjust the transaction based on a determination that a difference between the price and an anticipated price is above a predetermined threshold; and
		a resource distribution circuit structured to execute the adjusted transaction,
		wherein in response to the execution of the adjusted transaction, the operational change to the machine causes the machine to change from utilization of the first resource to utilization of the second resource to service the at least one  task requirement, .

Claim 2. (Original) The system of claim 1, wherein the resource distribution circuit is further structured to adaptively improve at least one of an output of the machine or a resource utilization of the machine.

Claim 3. (Original) The system of claim 2, wherein the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.

Claim 4. (Previously Presented) The system of claim 1, wherein the first resource comprises a compute resource.

Claim 5. (Previously Presented) The system of claim 1, wherein the first resource comprises an energy resource.

Claim 6. (Previously Presented) The system of claim 1, wherein the first resource comprises an energy credit resource.

Claim 7. (Currently Amended) The system of claim 1, wherein the resource distribution circuit is further structured to execute the adjusted transaction including a first transaction of the first resource on one of the spot market or the  futures market, and a second transaction of the second resource on the other one of the spot market or the  futures market.

Claim 8. (Original) The system of claim 7, wherein the second resource comprises a substitute resource for the first resource during at least a portion of an operating condition for the machine.

Claim 9. (Canceled)

Claim 10. (Currently Amended) The system of claim 1, wherein the adjusted transaction comprises at least one of: a sale of the first resource; a purchase of the first resource; a short sale of the first resource; a call option for the first resource; or a put option for the first resource.

Claim 11. (Currently Amended) The system of claim 1, wherein the second resource is at least one of a substitute resource or a correlated resource, and the resource distribution circuit is further structured to further execute at least one transaction of the at least one of the substitute 

Claim 12. (Canceled)

Claim 13. (Currently Amended) The system of claim 11, wherein the resource distribution circuit is further structured to execute the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the adjusted transaction of the first resource.

Claim 14. (Currently Amended) A method, comprising: 
	determining a first amount of a first resource for a machine to service at least one task requirement, wherein the at least one task requirement comprises at least one of a compute task requirement, a networking task requirement, or an energy consumption task requirement; 
	determining a second amount of a second resource for the machine to service[[,]] the at least one task requirement through an operational change of the machine , wherein the first resource and the second resource are different types of resources for utilization by the machine to service the at least  one  task requirement; 
	accessing  a futures market for the first resource at a first time scale; 
[[a]] the futures market for the first resource at a second time scale, wherein the first time scale is different than the second time scale;
	determining a substitution cost of substituting the second resource for the first resource for utilization by the machine based on a price of [[a]] at least one of the first or second resource determined from the  futures resource market or the resource market; 
	determining a transaction of a plurality of transactions to execute of at least one of the first resource or the second resource on at least one of the resource market or the futures market based on the determined amounts of the first and second resources and the substitution cost, wherein the determined transaction has a highest score among the plurality of transactions that satisfies a predetermined goal for the machine; 
	adjusting the transaction based on a determination that a difference between the price and an anticipated price is above a predetermined threshold;
	executing [[a]] the adjusted transaction; and 
	changing, through the operational change of the machine, utilization by the machine of the first resource to utilization by the machine of the second resource to service the at least one  task requirement.

Claim 15. (Currently Amended) The method of claim 14, wherein the adjusted transaction includes a first transaction of the first resource on the one of the resource market or the  futures market, and the method further comprises executing a second transaction of the second resource on the other one of the resource market or the  futures market.

Claim 16. (Currently Amended) The method of claim 14, wherein the second resource is at least one of a substitute resource or a correlated resource, and the method further comprises determining at least one of the substitute resource or the correlated resource, and executing at least one further transaction of the at least one of the substitute resource or the correlated resource, wherein the correlated resource is a resource that has a correspondence in price or availability with the first resource.

Claim 17. (Canceled)

Claim 18. (Original) The method of claim 16, further comprising executing the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the transaction of the first resource.

Claim 19. (Previously Presented) The method of claim 14, wherein the second resource is a correlated resource, and the method further comprises at least one of: 
	determining the correlated resource for the machine as a resource to service alternate tasks that provide acceptable functionality for the machine; 

	determining the correlated resource as a resource that is expected to have a corresponding price change with the first resource, such that a subsequent sale of the correlated resource combined with a spot market purchase of the first resource provides for a planned economic outcome.

Claim 20. (Previously Presented) The method of claim 14, wherein the second resource is a correlated resource, and determining the correlated resource comprises determining the correlated resource as a resource that is expected to have a corresponding price change with the first resource, such that a subsequent sale of the correlated resource combined with a spot market purchase of the first resource provides for a planned economic outcome.

Claim 21. (Currently Amended) The system of claim 10, wherein the adjusted transaction further comprises at least one of: a sale of the second resource; a purchase of the second resource; a short sale of the second resource; a call option for the second resource; or a put option for the second resource.

Claim 22. (Previously Presented) The system of claim 1, wherein: 
	the first resource is one of: a compute resource, a network bandwidth resource, a spectrum resource, a data storage resource, an energy resource, or an energy credit resource; and 


Claim 23. (Previously Presented) The system of claim 22, wherein the first resource is a compute resource, and the second resource is a network bandwidth resource, and the operational change to the machine causes the machine to outsource compute tasks over a network, thereby substituting the first resource with the second resource.

Claim 24. (Previously Presented) The system of claim 11, wherein:
	the second resource is the correlated resource; and
	the price or the availability of the correlated resource has an inverse relation with the price or the availability of the first resource.

Claim 25. (Currently Amended) The system of claim 1, wherein the  controller is  further structured to use machine learning that is trained on historical transaction outcomes.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.



Reasons for Allowance
Claims 1-8, 10-11, 13-16, and 18-25 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Beveridge et al. (US 2018/0063235) [0035], [0128]-[0129] disclose a resource exchange system using financial costs and benefits and market prices.

Sait (US 10,353,745) abstract, col. 9, ll. 14-26 discloses substituting resources based on determining a cost for executing a workload.

Nicol et al. (US 2016/0092208) (see examiner’s Notice of References Cited dated 11/02/2021) [0052], [0058] disclose substituting alternative resources.

Lee (US 2014/0331235) (see examiner’s Notice of References Cited dated 11/02/2021) [0043], [0091] discloses determining substitute resources that are available for unavailable resources.

Powers et al. (US 2009/0049443) (see examiner’s Notice of References Cited dated 11/02/2021) [0162] disclose an exchange for computing resources based on spot and futures markets.

Bookman et al. (US 2016/0308783) (see examiner’s Notice of References Cited dated 11/02/2021) [0179], [0181], [0184] disclose replacing one resource for another based on resource types and kinds.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 10, 2022